PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/010,352
Filing Date: 29 Jan 2016
Appellant(s): WIMMER et al.



__________________
W. Douglas Hahm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal.
Every ground of rejection set forth in the Office action dated May 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection to claim 14 has been withdrawn because claim 14 has been cancelled.

(2) Response to Argument
Appellant argues the following:
“As shown in Fig. 7, the bottom plate 120 includes only one radial bearing 123, and does not include a second (upper or lower) radial bearing. For this reason, it is submitted that the Brown reference does not anticipate or render obvious independent claim 1.”, see page 3 line 29 to page 4 line 2.

The Examiner respectfully does not agree for the following reason(s):

First, the argument is not commensurate with the scope of the rejection of claim 1 because (as discussed in the Final Rejection) the crane base of Brown comprises a bottom plate (120) and bearings (lower radial bearing 123 and upper radial bearing 122), not only the bottom plate and one of the bearings (123) argued by the Appellant.

Second, the argument is not commensurate with the scope of claim 1 because the claimed crane base of claim 1 only comprises a lower radial bearing and an upper radial bearing.  The broadly claimed crane or 2) the bearings to be connected by other structures.  A lower radial bearing and an upper radial bearing rotatably supporting a crane pillar meets the limitation of the claimed crane base.

Appellant argues the following:
“In the present case, the specification clearly notes that the base supports the crane pillar (see, e.g., page 2, lines 21-23; page 4, lines 15-16). Thus, when read in light of the specification, the term “crane base” corresponds to a component which is capable of supporting a crane pillar such as post 121 of the Brown reference.”, see page 4 lines 14-17.

The Examiner respectfully does not agree for the following reason(s):

The argument is not commensurate with the scope of claim 1 because Appellant appears to be using the Specification to introduce limitations into claim 1.  The claimed crane base only requires a lower radial bearing and an upper radial bearing, which are shown in figure 7 of Brown.

Further, the lower radial bearing and the upper radial bearing of Brown supports the post (121, i.e. crane pillar) of Brown similar to Appellant’s claimed crane base.  

Lastly, the argument does not explain what comprises the claimed crane base other that the lower and upper bearings.

Appellant argues the following:
“However, the bottom plate 120 of the Brown reference - without more - is not capable of rotatably supporting the post 121. In this regard, a careful viewing of Fig. 7 of the Brown reference reveals that there is a gap between the bottom plate 120 and the platform (chassis) below, and so the bottom plate 120 itself is not even bolted or otherwise fastened to the vehicle chassis 15. Instead, the bottom plate 120 Thus, the bottom plate 120 does not support - and is not capable of supporting - the post 121 without the pedestal 116. Therefore, the bottom plate 120 alone does not constitute a ‘crane base’ as in independent claim 1. Moreover, one skilled in the art would quickly recognize that a single point of contact between the bottom plate 120 and the post 121 via the bearing 123 would not be sufficient to support the post 121 of the crane of the Brown reference. Thus, one skilled in the art would certainly not consider the bottom plate 120 to be a ‘crane base’ as required by claim 1.”, see page 4 lines 17-31.

The Examiner respectfully does not agree for the following reason(s):

First, as Brown comprises the claimed crane base (that comprises a lower bearing and an upper bearing, similar to Appellant’s claimed crane base see claim 1, lines 3-8), the crane base of Brown would support the crane pillar similar to Appellant’s claimed crane base. 

Second, at least the bottom plate (120) and the lower bearing (123) rotatably support the bearing, as shown in figure 7 of Brown.  Further, the lower radial bearing (123) and the upper radial bearing (122) rotatably support the post (121) of Brown.

Third, while the Appellant makes the statement that one of ordinary skill in the art would not see a single point of contact as sufficient to support the post, Appellant has not provided any supporting evidence.  At least the bottom plate and lower bearing of Brown (as shown in figure 7) rotatably support the crane pillar of Brown.  Further, the lower bearing and the upper bearing of Brown rotatably support the crane pillar, similar to Appellant’s claimed crane base.



Appellant argues the following:
“In view of the above, the Applicant submits that the assembly 115 including both the bottom plate 120 and the pedestal 116 corresponds to the ‘crane base’ of independent claim 1.”, see page 4 lines 31-32.

and

“With this proper interpretation, the ‘crane base’ of the Brown reference includes upper and lower radial bearings 122, 123 as required by claim 1, and is capable of rotatably supporting the crane pillar (post) 121. However, with the ‘crane base’ 115 of the Brown reference now properly defined, it can be seen that the chamber of the Brown reference is limited by, and located entirely within, the pedestal 116 portion of the ‘crane base’ (see column 5, lines 54-57). Therefore, with this proper alternative construction of the term ‘crane base’ of claim 1, the Brown reference does not teach or suggest a chamber arranged at least partially outside of a crane base and outside of a crane pillar so as to at least partially enclose the crane base and the crane pillar, as required by independent claim 1. For this reason, under this alternative construction of the term ‘crane base,’ it is submitted that the Brown reference still does not anticipate or render obvious independent claim 1.”, see page 5 lines 1-11.

The Examiner respectfully does not agree for the following reason(s):

The argument is not commensurate with the scope of the rejection to claim 1.  As discussed in the rejection of claim 1, the chamber of Brown (considered the chamber defined by the outer surfaces of 121,127, and 128; 116 and its inner surface, the cavity above bearing 122, the cavity below bearing 123 and above 126, and the exterior opening, as shown in figure 7, and as shown in the annotated figure in the Final Rejection) is arranged at least partially outside the crane base (comprising at least the lower bearing (123)).



    PNG
    media_image2.png
    450
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    502
    411
    media_image3.png
    Greyscale

Appellant argues the following:
“Under either interpretation of the term ‘crane base’ as discussed above, the Brown reference also does not teach or suggest a chamber having an exterior opening allowing access to and filling of the chamber from outside of the crane base, as also required by independent claim 1. In the marked-up version of Fig. 7 of the Brown reference, the Examiner identified a location which allegedly shows an ‘exterior opening’ as required by independent claim 1. However, there is no reference number associated with the portion of Fig. 7 identified by the Examiner, and no description of this portion of the load handling vehicle within the Brown reference. [In this regard, the Applicant notes that the Examiner has placed an inordinate amount of weight on the exact language (or lack thereof) appearing in the original specification of the present application in raising and maintaining objections throughout prosecution, but seems eager to suspend that reliance in applying the prior art to the pending claims.] The Examiner appears to be pointing to the lip portion 124 of the post 121, but it is not clear from this drawing how this this lip portion 124 relates to an exterior opening to allow access to and filling of the chamber. Thus, the Applicant submits that the Brown reference also does not teach a chamber having an exterior opening For this additional reason, it is submitted that the Brown reference does not anticipate or render obvious independent claim 1.”, see page 5 lines 12-27.

The Examiner respectfully does not agree for the following reason(s):

As shown in figure 7 of Brown, and similar annotated figure in the Final Rejection, Brown at least teaches a very common depiction of a grease fitting to provide lubrication of at least the upper bearing (122).  The applied reference Jangaard (see figures 1-2) also shows such a grease fitting (at least one of 26 in figure 1, or 36 in figure 2) that is used to provide lubrication to at least one bearing (as fitting 26 provides lubrication to bearing 29, or as fitting 36 provides lubrication to bearing 33).  See column 2 line 60 to column 3 line 19 of Jangaard. 

Appellant argues the following:
“The Jangaard reference was applied by the Examiner as teaching a chamber filled with oil. However, it is noted that the Jangaard reference does not teach or suggest a crane base or a chamber having an external opening and being arranged and configured as required by independent claim 1. Therefore, the Jangaard reference does not correct the deficiencies in the Brown reference with respect to independent claim 1, as discussed above. Accordingly, the Board is respectfully requested to reverse the Examiner’s prior art rejections of independent claim 1 and the claims that depend therefrom.”, see page 5 line 28 to page 6 line 5.

The Examiner respectfully does not agree for the following reason(s):

The argument is not commensurate with the scope of the rejection of claim 1 because the Jangaard reference is being applied as a teaching of a chamber filled with oil.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JUAN J CAMPOS, JR/Examiner, Art Unit 3654                                                               /MICHAEL R MANSEN/                                                                                                          Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                                                       
Conferees:
/MICHAEL R MANSEN/                Supervisory Patent Examiner, Art Unit 3654   
                                                                                                                                                                                                    /BRIAN K. GREEN/              Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.